Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 22, the prior art of record does not disclose or suggest a method including maintaining a tip of an elongate tube at a non-zero angle relative to a longitudinal axis, rotating the elongate tube relative to the tympanic membrane, actuating a drive assembly to longitudinally translate a plurality of shafts through the bent section in a predetermined sequence to at least pierce the tympanic membrane or deploy a tympanostomy tube in the tympanic membrane, in combination with the other claimed elements.
Regarding claim 31, the prior art of record does not disclose or suggest an apparatus including a handpiece body, a shaft assembly including an elongate tube with a plurality of shafts coaxially and slidably disposed therein and a bent section, the elongate tube is rotatable relative to the handpiece body, a drive assembly disposed within the handpiece body that is capable of longitudinally translating the plurality of shafts through the bent section, in combination with the other claimed elements.
Regarding claim 37, the prior art of record does not disclose or suggest a method including rotating an elongate tube about the longitudinal axis of the proximal section to change an angle of the tip, actuating a drive assembly to longitudinally translate a plurality of shafts through the bent section in a predetermined sequence to at least pierce the tympanic membrane or deploy a tympanostomy tube in the tympanic membrane, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771